UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4874 Colorado Interstate Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 84-0173305 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoR COLORADO INTERSTATE GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item3. Quantitative and Qualitative Disclosures About Market Risk 12 Item4. Controls and Procedures 12 PART II— Other Information Item1. Legal Proceedings 13 Item1A. Risk Factors 13 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item3. Defaults Upon Senior Securities 13 Item4. Submission of Matters to a Vote of Security Holders 13 Item5. Other Information 13 Item6. Exhibits 13 Signatures 14 Below is a list of terms that are common to our industry and used throughout this document: /d per day MMcf million cubic feet BBtu billion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, “ours” or “CIG”, we are describing Colorado Interstate Gas Company and/or our subsidiaries. i PART I— FINANCIAL INFORMATION Item1.Financial Statements COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Operating revenues $ 73 $ 75 $ 163 $ 159 Operating expenses Operation and maintenance 34 32 62 65 Depreciation and amortization 8 7 16 15 Taxes, other than income taxes 5 4 9 7 47 43 87 87 Operating income 26 32 76 72 Other income, net 3 1 4 2 Interest and debt expense (10 ) (11 ) (20 ) (23 ) Affiliated interest income, net 7 12 16 23 Income before income taxes 26 34 76 74 Income taxes — 13 — 28 Income from continuing operations 26 21 76 46 Discontinued operations, net of income taxes — 14 — 22 Net income $ 26 $ 35 $ 76 $ 68 See accompanying notes. 1 COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) (Unaudited) June 30, December31, 2008 2007 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 5 — Affiliates 152 181 Other — 1 Regulatory assets 13 — Prepaids and other 9 6 Total current assets 179 188 Property, plant and equipment, at cost 1,509 1,413 Less accumulated depreciation and amortization 405 392 Total property, plant and equipment, net 1,104 1,021 Other assets Notes receivable from affiliates 396 503 Other 62 57 458 560 Total assets $ 1,741 $ 1,769 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ 14 $ 14 Affiliates 11 8 Other 21 15 Taxes payable 7 10 Regulatory liabilities 18 12 Contractual deposits 77 37 Other 12 13 Total current liabilities 160 109 Long-term debt 476 575 Other liabilities 43 42 Commitments and contingencies (Note 5) Partners’ capital 1,062 1,043 Total liabilities and partners’ capital $ 1,741 $ 1,769 See accompanying notes. 2 COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities Net income $ 76 $ 68 Less income from discontinued operations, net of income taxes — 22 Income from continuing operations 76 46 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 16 15 Deferred income taxes — 8 Other non-cash income items (6 ) 8 Asset and liability changes (13 ) (19 ) Cash provided by continuing activities 73 58 Cash provided by discontinued activities — 43 Net cash provided by operating activities 73 101 Cash flows from investing activities Additions to property, plant and equipment (44 ) (28 ) Net change in notes receivable from affiliates 131 (29 ) Other — (1 ) Cash provided by (used in) continuing activities 87 (58 ) Cash used in discontinued activities — (43 ) Net cash provided by (used in) investing activities 87 (101 ) Cash flows from financing activities Payments to retire long-term debt (103 ) — Distributions to partners (57 ) — Net cash used in financing activities (160 ) — Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 COLORADO INTERSTATE GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We prepared this Quarterly Report on Form10-Q under the rules and regulations of the UnitedStatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2007 Annual Report on Form10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as ofJune 30, 2008, and for the quarters and six months ended June 30,2008 and 2007, are unaudited. We derived the condensed consolidated balance sheet as of December31,2007, from the audited balance sheet filed in our 2007 Annual Report on Form 10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. Due to the seasonal nature of our business, information for interim periods may not be indicative of our operating results for the entire year. Effective November 1, 2007, we converted our legal structure into a general partnership in contemplation ofEl Paso Corporation’s (El Paso) formation of a new master limited partnership, El Paso Pipeline Partners, L.P. (MLP). In conjunction with the formation of El Paso’s MLP in November 2007, we distributed 100 percent of Wyoming Interstate Company, Ltd. (WIC) to the MLP and certain other assets to El Paso. We have reflected these operations as discontinued operations in our financial statements for periods prior to their distribution. Significant Accounting Policies The information below provides an update of our significant accounting policies and accounting pronouncements issued but not yet adopted as discussed in our 2007 Annual Report on Form 10-K. Fair Value Measurements. On January 1, 2008, we adopted the provisions of Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements, for our financial assets and liabilities. The adoption of the standard did not have an impact on our financial statements. We elected to defer the adoption of SFAS No. 157 for our non-financial assets and liabilities until January 1, 2009. We are currently evaluating the impact, if any, that the deferred provisions of this standard will have on our financial statements. Measurement Date of Postretirement Benefits. Effective January 1, 2008, we adopted the measurement date provisions of SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other PostretirementPlans — an Amendment of FASB Statements No. 87, 88, 106, and 132(R) and changed the measurement date of our postretirement benefit plan from September 30 to December 31. The adoption of the measurement date provisions of this standard did not have a material impact on our financial statements. 4 2.
